 



Exhibit 10.16
NOTICE PERIOD POLICY
     Piper Jaffray & Co. requires that employees holding the Vice President,
Principal, and Managing Director title in the revenue-generating business areas,
and all members of the Company’s Management Committee, must provide 30 or 60
calendar days’ written notice to Piper Jaffray if they plan to terminate their
employment voluntarily. Specifically, 30 days’ notice will be required for
employees holding the title of Vice President, and 60 days’ notice will be
required for employees holding the title of Principal and Managing Director.
During this 30- or 60-calendar-day period, the individuals who have given notice
will continue to be employees of Piper Jaffray and may be required to continue
to perform certain job responsibilities and/or transition their job
responsibilities. In addition, they will continue to receive their base salaries
and participate in all benefit plans corresponding to employees at their level.
Piper Jaffray may require that they do not come to work during the notice
period. In no event, however, may the employees perform any services for any
other employer during the notice period. Piper Jaffray may exercise its sole
discretion to shorten the notice period in which case the notice period will
last for the number of days determined by Piper Jaffray.
AGREEMENT TO NOTICE PERIOD POLICY TO BE SIGNED BY MANAGEMENT COMMITTEE MEMBERS
     I,                                         , understand and agree that as a
member of the Management Committee of Piper Jaffray & Co. I am required by Piper
Jaffray & Co. to provide 60 calendar days’ written notice of my intent to resign
from my employment. I further understand that during this 60-calendar-day period
I will continue to be an employee of Piper Jaffray & Co. and may be required to
continue to perform certain job responsibilities and/or transition my job
responsibilities. During this notice period I will continue to receive my base
salary and participate in all benefit plans corresponding to an employee at my
level. Piper Jaffray & Co. may require that I do not come to work during the
notice period. In no event, however, may I perform any services for any other
employer during the notice period.

         
Signature:
       
 
       
 
       
Date:
       
 
       

